Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reference to the communication as filed on 15 JUL 2021.  
Applicant amendments claims 1-15, 17-20, and cancels claim 16. No claims are added. 
Claims 1-15, 17-20 are pending and examined. 

Allowable Subject Matter
Claims 1-15, 17-20 allowed.
Applicant’s amendments as filed on 15 JUL 2021 have been found to overcome the rejection under 35 USC 112b. As such the previous rejection is withdrawn. 
Applicant’s remarks/amendments regarding the rejection under 35 USC §101 have been fully considered, and appear to in combination overcome the rejection. Specifically, Examiner is persuaded by Applicant’s remarks regarding beginning on page 9 regarding the practical application. Examiner finds the portions of the claims supported by the referenced paragraphs [0034-0039] recite an improvement in the connection and distribution of data in the form of quantifying as compared to a query to be entered – an improvement that is necessarily required to operate in a technical realm. Examiner finds that the technical features accomplishing the improvement are clearly required by the claim language as amended. Examiner finds that the vectors are both generated and subsequently used in the determination (i.e. beyond mere collection of data) to be particularly persuasive to this end, especially when considering the claim as a whole per MPEP 2106.05a/as noted by Applicant on page 12. As such the rejection is withdrawn. 
With regard to the prior art rejection, Examiner finds that in view of the remarks and amendments as presented, the rejection has been overcome and is withdrawn. Examiner makes reference to previously cited Kapur (US8615442) and Yi (US 20140280890), as well as newly referenced Riordan (20170372352) and Mendez (US 20120245996). Kapur and Yi as cited disclose a method of determining a difference between a user’s intent or subject matter based on a combination of keywords in a given query, using vectors to match a difference or a similarity in the interest to the keywords themselves. Riordan discloses a means of improving query suggestions and/or results by considering the phrases/terms of a query in combination and separately. Mendez discloses a means of determining user’s end intent with regard to the query by using the end stop of previous users entering a similar but slightly different query. However, the combination, as cited and/or referenced does not fairly disclose the specific claimed limitations of a first and second vector and as to how they are explicitly mapped to interests and specific keywords within the query itself, and subsequently used to refine future queries/results presented.  
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622